PER CURIAM.
This appeal is from a final decree rendered in a divorce suit. The appellee Frank H. Stansbury, sued his wife Vira P. Stans-bury for divorce. She counterclaimed for divorce and for alimony. The cause was tried before the chancellor, whose decree granted the husband a divorce, denied the wife’s counterclaim and decreed, on evidence which the court found to be clear and convincing, that certain realty held jointly was the property of the husband. The parties married in 1945. The husband is 83 and the wife 44 years of age. The several questions presented on the appeal have been considered in the light of the record and briefs and are found to be without merit. The cause appears to have been fully and fairly tried, and the decision rendered was, in its several aspects, adequately supported by the evidence. No reversible error having been shown, the decree appealed from should be and hereby is
Affirmed.